           Case 2:20-cv-01202-KJM-CKD Document 1 Filed 06/16/20 Page 1 of 22

 1   MAYALL HURLEY P.C.
     ROBERT J. WASSERMAN (SBN: 258538)
 2   rwasserman@mayallaw.com
     WILLIAM J. GORHAM (SBN: 151773)
 3
     wgorham@mayallaw.com
 4   JENNY D. BAYSINGER (SBN: 251014)
     jbaysinger@mayallaw.com
 5   2453 Grand Canal Boulevard
     Stockton, California 95207-8253
 6   Telephone: (209) 477-3833
     Facsimile: (209) 473-4818
 7

 8   Attorneys for Plaintiff Jobany Rodriguez and the Putative Class

 9                                      UNITED STATES DISTRICT COURT
10                                    EASTERN DISTRICT OF CALIFORNIA
11
     JOBANY RODRIGUEZ,                                          Case No.:
12
             Plaintiffs,                                        CLASS AND COLLECTIVE ACTION
13                                                              COMPLAINT
     vs.
14                                                              1. FAILURE TO PAY MINIMUM WAGE
15   ALLEN DISTRIBUTION, LP; and DOES 1-                        2. FAILURE TO PAY OVERTIME
     100, inclusive,                                            3. FAILURE TO PAY SICK PAY
16                                                              4. FAILURE TO FURNISH ACCURATE
             Defendants.                                           ITEMIZED WAGE STATEMENTS
17                                                              5. FAILURE TO REIMBURSE BUSINESS
                                                                   EXPENSES
18                                                              6. UNLAWFUL BUSINESS PRACTICES
19
20           Plaintiff Jobany Rodriguez brings this class action against Allen Distribution and Does 1

21   through 100, for violations of the Fair Labor Standards Act, the California Labor Code, and the

22   Business and Professions Code.

23                                                        PARTIES
24           1.       Jobany Rodriguez (“Plaintiff”) is and at all times relevant herein was employed in San
25   Joaquin County, California, and was an “employee” as defined by the Fair Labor Standards Act

26   (“FLSA”), the California Labor Code (“Labor Code”), and the applicable California Industrial Wage

27   Commission (“IWC”) Order(s).

28



     Class and Collective Action and Complaint – Page 1 of 18
          Case 2:20-cv-01202-KJM-CKD Document 1 Filed 06/16/20 Page 2 of 22

 1           2.       Allen Distribution, LP (“Defendant” or “Allen Distribution”) is a Pennsylvania
 2   company which does business in California and throughout the United States.

 3           3.       At all times relevant herein, Allen Distribution has been an “employer” as defined by
 4   the Fair Labor Standards Act (“FLSA”), the California Labor Code (“Labor Code”), and the applicable

 5   California Industrial Wage Commission (“IWC”) Order(s).

 6           4.       Allen Distribution and Does 1-100 are collectively referred to as Defendants.
 7           5.       Plaintiff is not aware of the true names and capacities of the Defendants sued herein as
 8   Does 1 through 100, whether individual, corporate, associate, or otherwise and therefore sues such

 9   Defendants by these fictitious names. Plaintiff will amend this Complaint to allege their true names

10   and capacities when ascertained. Plaintiff is informed and believes, and on that basis alleges, that

11   each of the fictitiously named Defendants is responsible in some manner for the occurrences herein

12   alleged and that Plaintiff’s injuries and damages herein alleged were legally caused by such

13   Defendants. Unless otherwise indicated, each Defendant was acting within the course and scope of

14   said agency and/or employment, with the knowledge and/or consent of said co-Defendant.

15           6.       Plaintiff is informed and believes and thereupon alleges that at all times mentioned
16   herein, each of the Defendants, including each Doe Defendant, was acting as the agent, servant,

17   employee, partner and/or joint venturer of and was acting in concert with each of the remaining

18   Defendants, including each Doe Defendant, in doing the things herein alleged, while at all times acting

19   within the course and scope of such agency, service, employment partnership, joint venture and/or
20   concert of action. Each Defendant, in doing the acts alleged herein, was acting both individually and

21   within the course and scope of such agency and/or employment, with the knowledge and/or consent of

22   the remaining Defendants.

23                                          JURISDICTION AND VENUE
24           7.       This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331, and 29
25   U.S.C. § 216(b). This court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367. Venue is

26   proper in this court pursuant to 28 U.S.C. § 1391(b) because the unlawful acts alleged herein took
27   place in San Joaquin County, California and Plaintiff’s place of employment with Allen Distribution

28   was within this District. Plaintiff hereby demands a jury trial.



     Class and Collective Action and Complaint – Page 2 of 18
          Case 2:20-cv-01202-KJM-CKD Document 1 Filed 06/16/20 Page 3 of 22

 1                                            GENERAL ALLEGATIONS
 2           8.       Plaintiff was hired by Allen Distribution as a Loader in or around November 2019.

 3           9.       Throughout his employment, Plaintiff was a non-exempt employee. As such, he was

 4   entitled to be paid at least minimum wage for every hour he worked and overtime as appropriate.

 5           10.      Throughout his employment, however, Plaintiff and Allen Distribution’s other non-

 6   exempt employees were not paid for every hour they worked.

 7           11.      Allen Distribution employed, with regard to Plaintiff and its other non-exempt

 8   employees, an impermissible but uniform policy and practice of rounding its employees’ time.

 9           12.      Allen Distribution’s rounding policy is not neutral, either facially or as applied.

10           13.      Allen Distribution’s rounding policy favors Allen Distribution and consistently

11   results in underpayment to its non-exempt employees, including Plaintiff.

12           14.      Additionally, Plaintiff and Allen Distribution’s other non-exempt employees were

13   eligible for and at times received non-discretionary bonuses, commissions, and other items of

14   compensation (such as crisis premium pay). Exhibit A.
15           15.      Allen expressly promised its employees increased base hourly rates for work performed

16   during the COVID-19 pandemic. Specifically, in order to induce Plaintiff and its other non-exempt

17   employees to work during this period, Allen promised an additional $1.00 per hour for all regular

18   hours worked, an additional $2.00 per hour for all hours worked beyond eight (8) in a workday and/or

19   forty (40) in a workweek, and an additional $2.00 per hour for all hours worked beyond 12 in a
20   workday. These promised amounts were essentially shift premiums paid to incentivize Plaintiff and

21   Allen’s other non-exempt employees to continue working and to work additional hours.

22           16.      Throughout his employment, however, Allen Distribution failed to pay properly

23   calculate and pay the overtime wages owed to Plaintiff and its other non-exempt employees.

24           17.      Specifically, pursuant to its uniform policy, practice and procedure, Allen Distribution

25   failed to include commissions, non-discretionary bonuses and other items of compensation when

26   determining Plaintiff and its other non-exempt employees’ “regular rate of pay” for purposes of
27   overtime.

28



     Class and Collective Action and Complaint – Page 3 of 18
          Case 2:20-cv-01202-KJM-CKD Document 1 Filed 06/16/20 Page 4 of 22

 1             18.    For example, during the pay period of April 4, 2020 through April 17, 2020, Mr.

 2   Rodriguez received “Crisis Prem Reg” of $80.00 and “Crisis Prem OT” of $78.86, and “Crisis Prem

 3   DT” of $0.06. See Exhibit A. Pursuant to its uniform policy and practice, Allen Distribution failed to
 4   include Mr. Rodriguez’s “Crisis Prem Reg”, “Crisis Prem OT”, and “Crisis Prem DT” when

 5   calculating his regular rate of pay and underpaid him. Id. Instead, Allen Distribution utilized only

 6   Plaintiff’s base hourly rate, without considering bonuses, shift premiums, etc., and multiplied it by 1.5

 7   or 2.0, as appropriate. See Id.

 8             19.    Similarly, during the pay period of April 18, 2020 through May 1, 2020, Mr. Rodriguez

 9   received “Crisis Prem Reg” of $72.00, “Crisis Prem OT” of $77.06. See Exhibit B. Pursuant to its
10   uniform policy and practice, Allen Distribution failed to include Mr. Rodriguez’s “Crisis Prem Reg”

11   and “Crisis Prem OT” when calculating his regular rate of pay and underpaid him. Id. Instead, Allen

12   Distribution utilized only Plaintiff’s base hourly rate and multiplied it by 1.5 or 2.0, as appropriate.

13   See Id.

14             20.    Plaintiff and Allen Distribution’s non-exempt California employees were also entitled

15   to sick pay. Any sick pay used appeared on their wage statements as “CA Sick”.

16             21.    Pursuant to its uniform policy and practice, Allen Distribution failed to include

17   commissions, non-discretionary bonuses and other items of compensation (including crisis premium

18   pay) when determining Plaintiff and its other non-exempt California employees’ regular rate of pay for

19   purposes of sick pay. See Exhibit B.
20             22.    Because of the violations set forth above, and as evidenced in the samples of Plaintiff’s

21   wage statements attached hereto as Exhibits A and B, the wage statements furnished by Allen
22   Distribution to its non-exempt California employees violated California Labor Code section 226(a)

23   insofar as they failed to accurately show:

24                    a.   The gross wages earned, in violation of section 226(a)(1);
                      b.   The total hours worked by the employee in violation of section 226(a)(2);
25                    c.   The net wages earned, in violation of section 226(a)(5); and
                      d.   All applicable hourly rates in effect during the pay period and the corresponding
26
                           number of hours worked at each hourly rate in violation of section 226(a)(9).
27
               23.    Separately, and independent of Allen Distribution’s failure to properly calculated and
28
     pay overtime and sick pay, or to provide compliant meal and rest breaks, or the premiums associated


     Class and Collective Action and Complaint – Page 4 of 18
          Case 2:20-cv-01202-KJM-CKD Document 1 Filed 06/16/20 Page 5 of 22

 1   with the same, the wage statements it furnishes to its non-exempt California employees violate

 2   California Labor Code section 226(a) insofar as they fail to accurately show the total hours worked

 3   in violation of section 226(a)(2).

 4           24.      Specifically, they list multiple different categories of earnings: (i) “Regular Pay,” (ii)

 5   “Overtime,” (3) “ Double Time,” (4) “Crisis Prem Reg”, (5) “Crisis Prem OT”, (6) “Crisis Prem

 6   DT”, (7) “CA Sick”, (8) “MEAL PENALTY” and include all of those hours under the title “Total

 7   Hours.” See Exhibits A and B.
 8           25.      With respect to the hours included in the pay period, the wage statements contain a

 9   category calculating the total hours worked by Plaintiff and Allen Distribution’s other non-exempt

10   California employees. See Exhibits A and B. However, these statements list the total number of
11   hours listed under each of the different categories, not the number of hours actually worked. Id.

12           26.      For example, during the pay period of April 4, 2020 through April 17, 2020,

13   Plaintiff’s wage statement listed 80.00 hours at "Regular Pay”, 39.43 hours at “Overtime”, 1.00 at

14   “Meal Penalty”, .03 hours at “Double Time”, 80.00 hours at “Crisis Prem Reg”, 39.43 hours at

15   “Crisis Prem OT”, and .03 hours at “Crisis Prem DT”. See Exhibit A. Further, the Total Hours
16   listed is 239.92. Plaintiff did not work 239.92 hours during the pay period.

17           27.      If an employee sought to calculate the total number of hours worked during a pay

18   period and added the hours listed under the "Regular", "Overtime Hour 1.5", “2nd Shift 1.5 OT

19   Premium” and/or “2nd Shift Premium” categories, the total hours worked would be incorrect. Id.;
20   see McKenzie v. Federal Exp. Corp., 275 F.R.D. 290, 292 (C.D. Cal. 2011).

21           28.      Similarly, during the pay period of April 18, 2020 through May 1, 2020, Plaintiff’s

22   wage statements listed 72.00 hours at "Regular Pay”, 38.53 hours at “Overtime”, 72.00 hours at

23   “Crisis Prem Reg”, 38.53 hours at “Crisis Prem OT”, and 8.00 hours at “CA Sick”. See Exhibit B.
24   Further, the Total Hours listed is 229.06. Plaintiff did not work 229.06 hours during the pay period.

25           29.      If an employee sought to calculate the total number of hours worked during a pay

26   period and added the hours listed under the "Regular", "Overtime Hour 1.5", “2nd Shift 1.5 OT
27   Premium” and/or “2nd Shift Premium” categories, the total hours worked would be incorrect. Id.;

28   see McKenzie v. Federal Exp. Corp., 275 F.R.D. 290, 292 (C.D. Cal. 2011).



     Class and Collective Action and Complaint – Page 5 of 18
          Case 2:20-cv-01202-KJM-CKD Document 1 Filed 06/16/20 Page 6 of 22

 1           30.      Allen Distribution was, at all times relevant herein, aware of the requirements of

 2   California Labor Code section 226.

 3           31.      Allen Distribution has, at all times relevant herein, furnished wage statements to each
 4   of its non-exempt California employees pursuant to an established set of policies, procedures and

 5   practices.

 6           32.      Plaintiff and Allen Distribution’s other non-exempt California employees, both current
 7   and former, have suffered injury as a result of Allen Distribution’s knowing and intentional failure to

 8   comply with California Labor Code section 226(a).

 9           33.      Plaintiff and Allen Distribution’s other non-exempt California employees, both current
10   and former, were unable to promptly and easily determine their gross wages earned from the wage

11   statements furnished by Allen Distribution.

12           34.      Plaintiff and Allen Distribution’s other non-exempt California employees, both current
13   and former, have suffered injury as a result of Allen Distribution’s knowing and intentional failure to

14   furnish wage statements accurately showing the gross wages earned by them in violation of California

15   Labor Code section 226(a)(1).

16           35.      Plaintiff and Allen Distribution’s other non-exempt California employees, both current
17   and former, who worked overtime, were unable to promptly and easily determine their total hours

18   worked from the wage statements furnished by Allen Distribution.

19           36.      Plaintiff and Allen Distribution’s other non-exempt California employees, both current
20   and former, who worked overtime, have suffered injury as a result of Allen Distribution’s knowing

21   and intentional failure to furnish wage statements accurately showing their total hours worked in

22   violation of California Labor Code section 226(a)(2).

23           37.      Plaintiff and Allen Distribution’s other non-exempt California employees, both current
24   and former, were unable to promptly and easily determine their net wages earned from the wage

25   statements furnished by Allen Distribution.

26           38.      Plaintiff and Allen Distribution’s other non-exempt California employees, both current
27   and former, have suffered injury as a result of Allen Distribution’s knowing and intentional failure to

28



     Class and Collective Action and Complaint – Page 6 of 18
          Case 2:20-cv-01202-KJM-CKD Document 1 Filed 06/16/20 Page 7 of 22

 1   furnish wage statements accurately showing the net wages earned by them in violation of California

 2   Labor Code section 226(a)(5).

 3           39.      Plaintiff and Allen Distribution’s other non-exempt California employees, both current
 4   and former, were unable to promptly and easily determine all applicable hourly rates in effect during

 5   the pay period and the corresponding number of hours worked at each hourly rate from the wage

 6   statements furnished by Allen Distribution.

 7           40.      Plaintiff and Allen Distribution’s other non-exempt California employees, both current
 8   and former, have suffered injury as a result of Allen Distribution’s knowing and intentional failure to

 9   furnish wage statements accurately showing all applicable hourly rates in effect during the pay period

10   and the corresponding number of hours worked at each hourly rate in violation of section 226(a)(9).

11           41.      In or around March 2020, Allen Distribution implemented a number of COVID-19
12   related procedures including, but not limited to, requiring employees to wear face coverings at work.

13   Notwithstanding the foregoing, Allen Distribution did not reimburse employees for expenses incurred

14   as a result of these procedures.

15           42.      From at least four years prior to the filing of this action, Allen Distribution has adopted

16   and employed unfair business practices. These unfair business practices include, but are not limited

17   to, failing to pay employees for all hours worked, failing to pay for all overtime hours worked, failing

18   to properly calculate and pay all overtime wages and sick pay due, and failing to provide compliant

19   meal and rest breaks, or to pay the premiums associated therewith, and failure to reimburse for all
20   business expenses.

21                                   COLLECTIVE ACTION ALLEGATIONS
22           43.      Plaintiff seeks to maintain the second cause of action as an “opt-in” collective action

23   pursuant to 29 U.S.C section 216(b) as to claims for overtime, liquidated damages (or, alternatively,

24   interest) and attorneys’ fees under the FLSA. In addition to Plaintiff, numerous other current and

25   former hourly, non-exempt employees of Defendant were not paid all the overtime they are owed.

26   Plaintiff is a representative of those other current and former employees and are acting on behalf of
27   their interests as well as their own in bringing this action. These similarly situated employees are

28   known to Defendant, are readily identifiable, and may be located through Defendant’s records. These



     Class and Collective Action and Complaint – Page 7 of 18
          Case 2:20-cv-01202-KJM-CKD Document 1 Filed 06/16/20 Page 8 of 22

 1   similarly situated employees may be readily notified of this action, and allowed to opt in pursuant to

 2   29 U.S.C. § 216(b), for purpose of collectively adjudicating their claims for overtime compensation,

 3   liquidated damages (or, alternatively, interest), and attorneys’ fees under the FLSA.

 4                                        CLASS ACTION ALLEGATIONS
 5           44.      Plaintiff seeks to maintain this action as a class action as to the First through Sixth
 6   Causes of Action. Plaintiff brings this action, on behalf of himself and all others similarly situated, as

 7   a class action pursuant to Rule 23 of the Federal Rules of Civil Procedure. The putative classes which

 8   Plaintiff seeks to represent consist of the following:

 9                    a.      All current and former non-exempt employees of Allen Distribution who earned
10                            commissions, non-discretionary bonuses, or other items of compensation and

11                            worked overtime during one or more pay periods between June 16, 2016 and the
                              date of trial (the “Regular Rate Class”);
12
                      b.      All current and former non-exempt California employees of Allen Distribution
13
                              who earned commissions, non-discretionary bonuses, or other items of
14
                              compensation and worked overtime during one or more pay periods between
15                            June 16, 2016 and the date of trial (the “California Regular Rate Class”);
16                    c.      All current and former non-exempt California employees of Allen Distribution
17                            who worked one or more pay periods between June 16, 2016 and the date of

18                            trial (the “California Non-Exempt Class”);

19                    d.      All current and former non-exempt employees of Allen Distribution who
                              received commissions, non-discretionary bonuses or other items of
20
                              compensation and used sick leave during at least one pay period between June
21
                              16, 2016 and the date of trial (the “California Sick Pay Class”);
22
                      e.      All current and former employees of Allen Distribution who incurred business
23                            expenses as a result of the COVID-19 related procedures adopted and
24                            implemented by Allen Distribution between March 1, 2020 and the date of trial
25                            (the “California 2802 Class”); and

26                    f.      All current and former non-exempt California employees of Allen Distribution
                              who received one or more wage statements between June 16, 2019 through the
27
                              date of trial (the “California Wage Statement Class”).
28



     Class and Collective Action and Complaint – Page 8 of 18
          Case 2:20-cv-01202-KJM-CKD Document 1 Filed 06/16/20 Page 9 of 22

 1   The California Non-Exempt Class, the Regular Rate Class, California Regular Rate Class, the

 2   California Sick Pay Class, California 2802 Class, and the California Wage Statement Class are

 3   collectively referred to as the Class.

 4           45.      The class of persons is so numerous that joinder of all members is impracticable, and
 5   the disposition of their claims in a class action is a benefit to the parties and to the Court. Plaintiff is

 6   informed and believes, and based thereon alleges, that Defendants employ more than 1,000 employees

 7   who satisfy the class definition. Although the exact number and identity of class members is not

 8   presently known, they can be identified in Defendants’ records through coordinated discovery

 9   pursuant to this class action.

10           46.      This action may be maintained as a class action pursuant to Rule 23 of the Federal
11   Rules of Civil Procedure because the questions of law and fact which are common to class members

12   clearly predominate over any questions affecting only individual members and because a class action

13   is superior to other available methods for adjudicating the controversy.

14           47.      There are numerous common questions of law and fact arising out of Defendants’
15   conduct. This class action focuses on Defendants’ systematic: (a) failure to pay their non-exempt

16   employees for all hours worked, (b) failure to pay their non-exempt employees for all overtime

17   worked, (c) failure to properly calculate and pay overtime to their non-exempt employees, (d) failure

18   to properly calculate and pay their non-exempt California employees for sick pay; (e) failure to

19   authorize and permit meal breaks or to pay the premiums associated with the same; and (f) failure to
20   provide accurate itemized wage statements.

21           48.      Furthermore, common questions of fact and law predominate over any questions
22   affecting only individual members of the class. The predominating common or class-wide questions

23   of law and fact include the following:

24                    a.      Whether Defendant failed to pay its non-exempt employees for all hours worked;
25                    b.      Whether Defendant’s rounding policy/practice is facially neutral and/or neutral
26                            as applied and complies with California law;
27                    c.      Whether Defendant failed to properly calculate and pay its non-exempt
28                            employees’ overtime pay in accordance with the requirements of the FLSA;



     Class and Collective Action and Complaint – Page 9 of 18
          Case 2:20-cv-01202-KJM-CKD Document 1 Filed 06/16/20 Page 10 of 22

 1                    d.      Whether Defendant failed to properly calculate and pay its non-exempt
 2                            California employees’ overtime pay;

 3                    e.      Whether Defendant failed to properly calculate and pay its non-exempt
 4                            California employees’ sick pay;

 5                    f.      Whether Defendant failed to pay premiums to its non-exempt California
 6                            employees as a result of non-compliant meal and rest breaks;

 7                    g.      Whether Defendant failed to reimburse its non-exempt California employees for
 8                            all business expenses;

 9                    h.      Whether the wage statements Defendant furnished to their California employees
10                            comply with Labor Code section 226;

11                    i.      Whether the alleged violations constitute unfair business practices;
12                    j.      Whether the Class is entitled to injunctive relief; and
13                    k.      Whether the Class is entitled to unpaid wages, statutory penalties and/or
14                            restitutionary relief, and the amount of the same.

15           49.      Plaintiff’s claims are typical of the claims of the members of the Class as a whole, all of
16   whom have sustained and/or will sustain damage and injury as a proximate and/or legal result of the

17   alleged violations of Defendant. Plaintiff’s claims are typical of those of the Class because Defendant

18   subjected Plaintiff and each member of the Class to the same violations alleged herein.

19           50.      The defenses of Defendant, to the extent that such defenses apply, are applicable
20   generally to the whole Class and are not distinguishable as to the proposed class members.

21           51.      Plaintiff will fairly and adequately protect the interests of all members of the Class, and
22   has retained attorneys with extensive experience in litigation, including class and representative

23   actions. Plaintiff has no interests that conflict with those of the Class. Plaintiff is able to fairly and

24   adequately protect the interests of all members of the class because it is in his best interest to prosecute

25   the claims alleged herein in order to obtain the full compensation due themselves and the other class

26   members.
27           52.      A class action is superior to any other method available for fairly and efficiently
28   adjudicating the controversy because 1) joinder of individual class members is not practicable, 2)



     Class and Collective Action and Complaint – Page 10 of 18
          Case 2:20-cv-01202-KJM-CKD Document 1 Filed 06/16/20 Page 11 of 22

 1   litigating the claims of individual class members would be unnecessarily costly and burdensome and

 2   would deter individual claims, 3) litigating the claims of individual class members would create a risk

 3   of inconsistent or varying adjudications that would establish incompatible standards of conduct for

 4   Defendants, 4) class members still working for Defendants may be fearful of retaliation if they were to

 5   bring individual claims, 5) class members would be discouraged from pursuing individual claims

 6   because the damages available to them are relatively small, and 6) public policy encourages the use of

 7   the class actions to enforce employment laws and protect individuals who, by virtue of their

 8   subordinate position, are particularly vulnerable.

 9           53.      Judicial economy will be served by maintenance of this lawsuit as a class action. To
10   process numerous virtually identical individual cases will significantly increase the expense on the

11   Court, the class members, and Defendant, all while unnecessarily delaying the resolution of this

12   matter. There are no obstacles to effective and efficient management of this lawsuit as a class action

13   by this Court and doing so will provide multiple benefits to the litigating parties including, but not

14   limited to, efficiency, economy, and uniform adjudication with consistent results.

15           54.      Notice of a certified class action and any result or resolution of the litigation can be
16   provided to class members by mail, email, publication, or such other methods of notice as deemed

17   appropriate by the Court.

18                                      FIRST CAUSE OF ACTION
                        VIOLATION OF CALIFORNIA LABOR CODE § 1182 et seq
19                                    (Failure to Pay Minimum Wage)
                       Against Defendants on behalf of the California Non-Exempt Class
20

21           55.      Plaintiff hereby realleges and incorporates by reference each and every allegation set

22   forth above as though fully set forth herein, except as said paragraphs are inconsistent with the

23   allegations of this cause of action.

24           56.      California Labor Code section 1182.12 establishes the minimum wage for California

25   employees from July 1, 2014, to present.

26           57.      Labor Code Section 1194 provides, in relevant part that “[n]otwithstanding any

27   agreement to work for a lesser wage, any employee receiving less than the legal minimum wage ...

28



     Class and Collective Action and Complaint – Page 11 of 18
          Case 2:20-cv-01202-KJM-CKD Document 1 Filed 06/16/20 Page 12 of 22

 1   applicable to the employee is entitled to recover in a civil action the unpaid balance of the full amount

 2   of this minimum wage ... including interest thereon, reasonable attorney’s fees, and costs of suit.”

 3           58.      Labor Code section 1194.2 provides that “[i]n any action under ... Section 1194 to
 4   recover wages because of the payment of a wage less than the minimum wage fixed by an order of the

 5   commission, an employee shall be entitled to recover liquidated damages in an amount equal to the

 6   wages unlawfully unpaid and interest thereon.”

 7           59.      Labor Code section 1197 provides that the minimum wage for employees fixed by the
 8   commission is the minimum wage to be paid to employees, and the payment of a lesser wage is

 9   unlawful.

10           60.      Labor Code section 1197.1 further provides that any employer or other person acting
11   either individually or as an officer, agent, or employee of another person, who pays or causes to be

12   paid to any employee a wage less than the minimum fixed by an order shall be subject to restitution of

13   wages and liquidated damages payable to the employee.

14           61.      Pursuant to California Labor Code section 1198, the maximum hours of work and
15   standard conditions of labor fixed by the commission shall be the maximum hours of work and the

16   standard conditions of labor for employees and the employment of any employee for longer hours than

17   those fixed by the commission or under conditions of labor prohibited by the order is unlawful.

18           62.      During the relevant time period, Defendant intentionally and willfully failed to pay
19   Plaintiff and their non-exempt California employees for every hour worked.
20           63.      Wherefore, Plaintiff and the other members of the California Non-Exempt Class have
21   been injured as set forth above and request relief as hereafter provided.

22                                  SECOND CAUSE OF ACTION
                      VIOLATION OF FAIR LABOR STANDARDS ACT AND
23                           CALIFORNIA LABOR CODE §§ 510 & 1198
                                        (Failure to Pay Overtime)
24
      Against Defendants on Behalf of the Regular Rate Class and the California Regular Rate Class
25
             64.      Plaintiff hereby realleges and incorporates by reference each and every allegation set
26
     forth above as though fully set forth herein, except as said paragraphs are inconsistent with the
27
     allegations of this cause of action.
28



     Class and Collective Action and Complaint – Page 12 of 18
          Case 2:20-cv-01202-KJM-CKD Document 1 Filed 06/16/20 Page 13 of 22

 1           65.      The Fair Labor Standards Act, 29 USC §§ 201 et seq. and 29 CFR §§ 778 et seq.,
 2   requires time-and-a-half pay for the time an employee works over forty hours a week.

 3           66.      Pursuant to California Labor Code section 510, any work in excess of eight hours in
 4   one workday and any work in excess of 40 hours in any one workweek and the first eight hours

 5   worked on the seventh day of work in any one workweek shall be compensated at the rate of no less

 6   than one and one-half times the regular rate of pay for an employee. Any work in excess of 12 hours

 7   in one day shall be compensated at the rate of no less than twice the regular rate of pay for an

 8   employee. In addition, any work in excess of eight hours on any seventh day of a workweek shall be

 9   compensated at the rate of no less than twice the regular rate of pay of an employee.

10           67.      Pursuant to California Labor Code section 1198, the maximum hours of work and
11   standard conditions of labor fixed by the commission shall be the maximum hours of work and the

12   standard conditions of labor for employees and the employment of any employee for longer hours than

13   those fixed by the commission or under conditions of labor prohibited by the order is unlawful.

14           68.      During the relevant time period, Plaintiff and Defendant’s other non-exempt employees
15   regularly worked overtime.

16           69.      During the relevant time period, Defendant intentionally and willfully failed to pay all
17   overtime wages due to Plaintiff and its non-exempt employees.

18           70.      Wherefore, Plaintiff and the other members of the Regular Rate Class and California
19   Regular Rate Class have been injured as set forth above and request relief as hereafter provided.
20                                      THIRD CAUSE OF ACTION
                           VIOLATION OF LABOR CODE §§ 218, 233, 246 et seq.
21                                        (Failure to Pay Wages)
                            Against Defendants and the California Sick Pay Class
22

23           71.      Plaintiff hereby realleges and incorporates by reference each and every allegation set

24   forth above as though fully set forth herein, except as said paragraphs are inconsistent with the

25   allegations of this cause of action.

26           72.       Labor Code section 246(l) requires that employers pay sick time pay to non-exempt

27   employees at that employee’s “regular rate of pay.”

28



     Class and Collective Action and Complaint – Page 13 of 18
          Case 2:20-cv-01202-KJM-CKD Document 1 Filed 06/16/20 Page 14 of 22

 1           73.       The “regular rate of pay” includes all remuneration for employment paid to the
 2   employee and includes, but is not limited to, hourly earnings, salary, piece work earnings, shift

 3   differentials, commissions, non-discretionary bonuses, and the value of meals and lodging. See 29

 4   U.S.C. § 207(e); DLSE Enforcement Policies and Interpretations Manual Section 49.

 5           74.       During the relevant time period, Defendants failed to include commissions,
 6   incentive payments, non-discretionary bonuses, and/or other items of compensation when

 7   determining the “regular rate of pay” for Plaintiff and their other non-exempt California employees

 8   for purposes of sick time pay.

 9           75.       According to the California Supreme Court, sick pay is a form of wages. Murphy
10   v. Kenneth Cole Productions, 40 Cal.4th 1094, 1103 (Cal. 2007); see also Flores v. Dart Container

11   Corp., 2020 WL 2770073 *3 (E.D. Cal. 2020).

12           76.       Labor Code section 233 provides that “any employer who provides sick leave for
13   employees shall permit an employee to use in any calendar year the employee's accrued and

14   available sick leave entitlement, in an amount not less than the sick leave that would be accrued

15   during six months at the employee's then current rate of entitlement, for the reasons specified in

16   subdivision (a) of Section 246.5.”

17           77.       During the relevant time period, Defendants intentionally and willfully failed to
18   pay Plaintiff and the other members of the Sick Pay Class their sick pay at the rate of pay required

19   by law. Accordingly, Plaintiff and the other members of the Sick Pay Class did not receive the full
20   amount of paid sick time wages that they were entitled to receive by law, and were therefore denied

21   the right to use sick leave within the meaning of Labor Code sections 233(a) and (c).

22           78.       Any employer who violates Labor Code section 233 is liable to employees for the
23   greater of one days’ pay or actual damages, reasonable equitable relief, and reasonable attorneys’

24   fees and costs. Labor Code §233(d), (e).

25           79.      Further, Labor Code section 218 acknowledges a general private right of action to
26   recover unpaid wages.
27           80.      Wherefore, Plaintiff and the other members of the California Sick Pay Class have been
28   injured as set forth above and request relief as hereafter provided.



     Class and Collective Action and Complaint – Page 14 of 18
          Case 2:20-cv-01202-KJM-CKD Document 1 Filed 06/16/20 Page 15 of 22

 1                                     FOURTH CAUSE OF ACTION
                                  VIOLATION OF LABOR CODE § 226(a)
 2                         (Failure to Furnish Accurate Itemized Wage Statements)
                     Against Defendants on behalf of the California Wage Statement Class
 3

 4           81.      Plaintiff hereby realleges and incorporates by reference each and every allegation set

 5   forth above as though fully set forth herein, except as said paragraphs are inconsistent with the

 6   allegations of this cause of action.

 7           82.      Pursuant to California Labor Code section 226(a) “every employer shall, semimonthly

 8   or at the time of each payment of wages, furnish each of his or her employees, either as a detachable

 9   part of the check, draft, or voucher paying the employee’s wages, or separately when the wages are

10   paid by personal check or cash, an accurate itemized statement in writing showing (1) gross wages

11   earned, (2) total hours worked by the employee [. . .], (3) the number of piece-rate units earned and

12   any applicable piece rate if the employee is paid on a piece-rate basis, (4) all deductions, (5) net wages

13   earned, (6) the inclusive dates of the period for which the employee is paid, (7) the name of the

14   employee and only the last four digits of his or her social security number or an employee

15   identification number, (8) the name and address of the legal entity that is the employer [. . .], (9) all

16   applicable hourly rates in effect during the pay period and corresponding number of hours worked at

17   each hourly rate by the employee and, if the employer is a temporary services employer [. . .], the rate

18   of pay and the total hours worked for each temporary services assignment.”

19           83.      An employee suffering injury as a result of the knowing and intentional failure by an

20   employer to comply with Labor Code section 226(a) is entitled to recover the greater of all actual

21   damages or fifty dollars ($50) for the initial pay period in which a violation occurs and one hundred

22   dollars ($100) per employee for each violation in a subsequent pay period, not to exceed the aggregate

23   penalty of four thousand dollars ($4,000), and is entitled to an award of costs and reasonable

24   attorney’s fees. Labor Code § 226(e)(1).

25           84.      An employee is deemed to suffer injury if the employer fails to provide a wage

26   statement or if the employer fails to provide accurate and complete information as required by any one

27   or more of the items (1) to (9), inclusive, of subdivision (a) and the employee cannot promptly and

28   easily determine from the wage statement alone, i) the amount of gross/net wages paid to the employee



     Class and Collective Action and Complaint – Page 15 of 18
           Case 2:20-cv-01202-KJM-CKD Document 1 Filed 06/16/20 Page 16 of 22

 1   during the pay period or any of the other information required to be provided pursuant to Labor Code

 2   section 226(a) items (2) to (4), inclusive, (6) and (9), ii) deductions made by the employer, iii) the

 3   name and address of the employer and iv) the name of the employee and the last four digits of his or

 4   her social security number or employee identification number. Labor Code § 226(e)(2)(A) and (B)(i)-

 5   (iv). “Promptly and easily determine” means a reasonable person would be able to readily ascertain

 6   the information without reference to other documents or information. Labor Code § 226(e)(2)(C).

 7           85.      As set forth above, Defendants intentionally and willfully failed to furnish accurate
 8   itemized wage statements which complied with Labor Code section 226.

 9           86.      Wherefore, Plaintiff and the other members of the California Wage Statement Class
10   have been injured as set forth above and request relief as hereafter provided.

11                                       FIFTH CAUSE OF ACTION
                            VIOLATION OF CALIFORNIA LABOR CODE § 2802.
12                                 (Failure to Reimburse Business Expenses)
                            Against Defendants on behalf of the California 2802 Class
13

14           87.      Plaintiff hereby realleges and incorporates by reference each and every allegation set

15   forth above as though fully set forth herein, except as said paragraphs are inconsistent with the

16   allegations of this cause of action.

17           88.      Pursuant to California Labor Code § 2802(a), “an employer shall indemnify his or her

18   employee for all necessary expenditures or losses incurred by the employee in direct consequence of

19   the discharge of his or her duties, or of his or her obedience to the directions of the employer, even

20   though unlawful, unless the employee, at the time of obeying the directions, believed them to be

21   unlawful.”

22           89.      As set forth above, Defendants failed to indemnify Plaintiff and the California 2802

23   Class Members for all necessary expenditures or losses incurred in direct consequence of the discharge

24   of their job duties.

25           90.      Wherefore, Plaintiff the other members of the California 2802 Class have been injured

26   as set forth above and request relief as hereafter provided.

27   ///

28



     Class and Collective Action and Complaint – Page 16 of 18
          Case 2:20-cv-01202-KJM-CKD Document 1 Filed 06/16/20 Page 17 of 22

 1                          SIXTH CAUSE OF ACTION
      VIOLATION OF CALIFORNIA BUSINESS AND PROFESSIONS CODE §§ 17200 ET SEQ.
 2                           (Unfair Business Practices)
                                Against Defendants
 3

 4           91.      Plaintiff hereby realleges and incorporates by reference each and every allegation set

 5   forth above as though fully set forth herein, except as said paragraphs are inconsistent with the

 6   allegations of this cause of action.

 7           92.      The statutory violations, as alleged above, are unfair business practices within the

 8   meaning of the Unfair Competition Law (Business and Professions Code sections 17200 et seq), and

 9   include, but are not limited to failing to employees for all hours worked, failing to properly calculate

10   and pay all overtime wages and sick pay due, failing to provide compliant meal breaks, and failing to

11   reimburse business expenses.

12           93.      Wherefore, Plaintiff and the other members of the California Non-Exempt Class,

13   California Regular Rate Class, the Regular Rate Class, the California Sick Pay Class, and the

14   California 2802 Class have been damaged as set forth above and request relief as hereafter provided.

15                                              PRAYER FOR RELIEF

16   WHEREFORE, Plaintiff prays judgment against Defendants as follows:

17   As to the First through Eight Causes of Action:

18           1.       That this Court certify the Classes identified in paragraph 45;

19           2.       That this Court appoint Plaintiff as the representative of the Class;

20           3.       That this Court appoint Mayall Hurley, P.C. as Class Counsel;

21           4.       That this Court award actual, compensatory, special, and general damages as well as

22                    restitutionary relief to Plaintiff and the members of the Class;

23           5.       That this Court award injunctive relief, including that available under 29 U.S.C. § 217,

24                    Labor Code §§ 226(h) and 248.5(e), and Business and Professions Code § 17203;

25           6.       That this Court award penalties and liquidated damages including, but not limited to,

26                    those available under 29 U.S.C. 216(b) and Labor Code §§ 203, 226, 226.7, 512 and

27                    1194.2;

28



     Class and Collective Action and Complaint – Page 17 of 18
          Case 2:20-cv-01202-KJM-CKD Document 1 Filed 06/16/20 Page 18 of 22

 1           7.       That this Court award statutory attorneys’ fees and costs, including those available

 2                    under 29 U.S.C. § 216(b), Labor Code §§ 218.5, 226(e)(1), 226(h), 248.5(e), and 1194,

 3                    as well as Code of Civil Procedure § 1021.5;

 4           8.       That this Court award prejudgment and post-judgment interest according to any

 5                    applicable provision of law or as otherwise permitted by law; and

 6           9.       That this Court award such other and further relief as the court deems just and proper.

 7

 8

 9   DATED: June 16, 2020                                        MAYALL HURLEY P.C.

10
                                               By                / s / Robert J. Wasserman
11
                                                                 ROBERT J. WASSERMAN
12                                                               WILLIAM J. GORHAM
                                                                 JENNY D. BAYSINGER
13                                                               Attorneys for Plaintiff and the Putative Class
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28



     Class and Collective Action and Complaint – Page 18 of 18
Case 2:20-cv-01202-KJM-CKD Document 1 Filed 06/16/20 Page 19 of 22
Case 2:20-cv-01202-KJM-CKD Document 1 Filed 06/16/20 Page 20 of 22
Case 2:20-cv-01202-KJM-CKD Document 1 Filed 06/16/20 Page 21 of 22
Case 2:20-cv-01202-KJM-CKD Document 1 Filed 06/16/20 Page 22 of 22
